Citation Nr: 1813578	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a traumatic brain injury (TBI) (claimed as a head injury).

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for headaches, to include as secondary to a TBI.

3.  Entitlement to service connection for loss of sight, to include as secondary to a TBI.

4.  Entitlement to service connection for a sleep disorder, to include as secondary to a TBI.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to June 1985; from January 1991 to May 1991; and from January 2005 to April 2006, with additional service in the Reserves.  

The Veteran's last period of active service from January 2005 to April 2006 has been characterized by the parent service organization, as under other than honorable conditions, in lieu of trial by court-martial.  In a November 2006 administrative decision, the Department of Veterans Affairs (VA) Regional Offices (RO) found that the this period of service was dishonorable for VA purposes, and therefore, a bar to compensation benefits for disabilities related exclusively to that period of service.  There is no indication in the claims file that the Veteran has properly appealed that decision and, thus, the issue of characterization of service is not currently before the Board of Veterans' Appeals (Board).  Therefore, adjudication shall proceed with the understanding that the Veteran's period of service from January 2005 to April 2006 is not for consideration within the context of the presently appealed claims.

These matters come before the Board on appeal from a rating decision of the RO that was issued in May 2013.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a TBI and headaches in February 2006.  In a February 2007 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in February 2008.  The Veteran then filed the current claim to reopen in March 2011.

2.  The evidence added to the record since the final February 2007 rating decision is cumulative and redundant of the evidence of record on file at the time and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a TBI or headaches.

3.  The probative medical evidence of record does not show that the Veteran has any currently diagnosed sleep disorder and/or disability caused by a loss of sight and the sole in-service incident to which the Veteran attributes these disorders is barred from consideration because it corresponds to his period of dishonorable service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a TBI.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The Veteran's claimed loss of sight was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The Veteran's claimed sleep disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

Analysis

TBI and Headaches

The Veteran filed a claim for service connection for a TBI and headaches in February 2006.  In a February 2007 rating decision, the RO denied service connection.  The Veteran did not submit any additional evidence or an intention to appeal this decision and it was finalized one year later in February 2008.  The Veteran then filed the current claim to reopen in March 2011.

In a May 2013 rating decision, the RO appeared to reopen the Veteran's claim and denied it again on the merits, although it is not clear if the RO understood that the Veteran's TBI and headache claims were not initial claims, as there was no discussion of whether the Veteran had presented new and material evidence.

Despite the fact that the RO appears to have reopened the Veteran's claims, the Board has a legal duty to consider the new and material evidence issue regardless of the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380   (Fed. Cir. 1996); see also Jackson v. Principi, 265 F. 3d (Fed. Cir. 2001).  Thus, the Board must first review whether new and material evidence has been submitted to reopen the previously denied claim.

The February 2007 rating decision denied the claims on the basis that, although the Veteran was shown to have a current TBI and headache disability and both appear to have a nexus to the Veteran's 2005 injury, the period of service in which such injury occurred was barred from consideration due to the Veteran's less than honorable characterization of service for the inclusive period.  The Veteran was notified of the decision on February 17, 2007.  He had until February 17, 2008 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 2011, nearly 3 years after the deadline.  Therefore, the February 2017 rating decision became final. 

Since the February 2007 rating decision was finalized, the Veteran has presented additional statements and treatment records alleging that he suffers from a TBI and related headaches, both of which have been etiologically related to an injury sustained in 2005 while in service.  However, these statements and records do not address whether the Veteran's current disabilities could have been the result of any other periods of honorable military service, nor have they addressed whether the Veteran's characterization of service for the period in which the 2005 injury occurred should be recharacterized as honorable.  These findings are new because they had not been previously considered.  However, they are not material because they are merely redundant of the same information that was available at the time of the February 2007 rating decision; namely that the Veteran has current TBI and headache disabilities that have a nexus to injuries sustained during military service, but such is barred because of the characterization of service for the period in which the 2005 injury occurred.  This evidence does not make it more likely that that the Veteran's claim could prevail, as he has still not provided evidence that his current disabilities are due to disease or injury occurring during a period of honorable service.  

As new and material evidence has not been received, the claim of entitlement to service connection for a TBI and headaches is not reopened.




Loss of Sight and Sleep Disorder

The Veteran contends that he currently suffers from disabilities manifested by loss of sight and a sleep disorder.  In this regard, it appears that the Veteran has related these condition to a 2005 injury in service and/or resultant TBI.

A review of the Veteran's service treatment records shows that in June 2005, while stationed in Iraq, he sustained an injury to the head and face as the result of an incoming mortar explosion.  The Veteran was treated for that condition successfully and released back to duty.  The Veteran was shown to have complained of sleep disruption and loss of sight that he stated began only after the injury.  He continued to seek treatment for those issues for the duration of his service until he was discharged in 2006.  No diagnosis was ever provided for these specific symptoms.

Although the Veteran also had earlier periods of active service, the RO determined as a result from responses from the service department and the National Personnel Records Center (NPRC) that the Veteran's prior service treatment records were unavailable.  The Veteran was notified of this in May 2013 and given the opportunity to identify the location of or submit copies of any prior service treatment records for which he had knowledge.  The Veteran did not seek to identify or provide any prior service treatment record, nor has he provided any indication that his claimed disabilities of loss of sight and/or sleep disorder are the result of any other event, injury, or disease in military service than the June 2005 mortar explosion and/or resultant TBI.  As such, in the absence of such records, the Veteran's lay statements are granted wide latitude and, to the extent that he himself has indicated these claimed disabilities are the exclusive result of the 2005 injury, the Board shall consider his contentions in that regard accordingly.

A review of the Veteran's post-service outpatient treatment records reveals that the Veteran has been continuously treated for posttraumatic stress disorder (PTSD) since leaving military service.  In this regard, the only discussion of any sleep impairment has been within the context of the Veteran's already service-connected PTSD.  Additionally, on a May 2011 TBI screening, the Veteran has also complained of sleep impairment and loss of vision.  However, there has been no discussion of any free-standing diagnosis of any other sleep impairment or loss of vision separate and apart from the Veteran's diagnoses of PTSD or TBI.

The threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability, in this matter a diagnosis of a separate sleep disorder or disability manifested by loss of vision, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of any separate sleep disorder or disability manifested by loss of sight during the relevant period on appeal.  Rather, the sleep difficulties reported by the Veteran have been attributed to his service-connected PTSD.  As he is already being compensated for such symptom under his current evaluation for PTSD, the granting of service connection for any additional sleep disorder based on those same symptoms would not be permissible as it would violate VA's rule regarding the avoidance of pyramiding.  The medical evidence of record has not indicated that the Veteran is also suffering from a sleep disorder separate from his PTSD.

Furthermore, although the Veteran was shown to have reported symptoms of sleep disturbance and loss of vision on a TBI screening in May 2011, to the extent that these symptoms are considered to be a diagnosis of TBI, thereby meeting the current disability requirement, service connection is still not warranted as the Veteran's TBI has already been adjudicated as not warranting service connection as discussed in the previous section above.  Regardless, such a showing does not serve to meet the current disability requirement for the purposes of any stand-alone claimed disabilities of a sleep disorder or loss of sight, as the medical evidence of record has not shown any separate disabilities that have not already been attributed to service-connected PTSD or non service-connected TBI.

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or ophthalmology, neurology, or psychiatry more particularly, and that he is merely speculating as to whether he has a current diagnosis of a separate disability other than PTSD or TBI manifested by a sleep disorder or loss of sight.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of a disability, other than PTSD or TBI, manifested by sleep disturbance and/or loss of sight are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a disability, other than PTSD or TBI, manifested by sleep disturbance and loss of sight during the appeals period.  Absent the required diagnosis of such disabilities at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claims for service connection for a sleep disturbance and loss of sight.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.


ORDER

New and material evidence having not been received; the claim for entitlement to service connection for a TBI is not reopened.

New and material evidence having not been received; the claim for entitlement to service connection for headaches, to include as secondary to a TBI, is not reopened.

Entitlement to service connection for loss of sight, to include as secondary to a TBI, is denied.

Entitlement to service connection for a sleep disorder, to include as secondary to a TBI, is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


